DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on 1/14/2021, has been entered and carefully considered.  Claims 1, 12, 15, 18, 20, 27 and 29-30 are amended, claims 3, 6, 13, 16, 22, 24 and 28 have been canceled. Claims 1-2, 4, 5, 7-12, 14-15, 17-21, 23, 25-27, 29, and 30 are currently pending.
	
Response to Arguments
3	Applicant’s arguments, filed on 1/14/2021, pages 8-9, with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1 that (1) the combination of Seo and Rahman does not teach excluding one or more coded bits from segmentation; (2) such actual generated coded bits being excluded from segmentation cannot be equated to padding bits that are never used or generated being not included in segmentation.  Examiner respectfully disagrees.

Regarding the first argument, as explained in the office action, Seo [0116, 0148] describes ACK/NACK bits and CQI bits are subjected to BPSK/QPSK modulation 
Regarding the second argument, based on applicant’s specification [0089-0091, 0095, 0105-0106] describes a large UCI may be segmented into two segments with equal sizes with zero-padding bit inserted if needed, or exclude the padding bits from segmentation only when segmentation is required. Thus, padding bits may be added or excluded (applied) to equal the segments size if necessary.
Rahman [0119, 0321, 0375, 0379] describes UCI includes CQI, PMI. RI are jointly encoded to from a codeword segment 1 and segment 2. Because UCI payload size varies, padding bits are added prior to encoding to equalize the payload associated with different RI/CRI values. However, if CSI (CRI/RI/PMI/CQI) information bits can maintain into a fixed value, padding bits is excluded. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-2, 4-5, 7-12, 14-15, 17-21, 23, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pat. Pub. No. US 2014/0226608) hereinafter Seo, in view of Rahman et al. (US Pat. Pub No: US 2019/0059013), hereinafter Rahman.

Regarding Claim 1, Seo teaches a method for wireless communications by a user equipment (UE) ([Para. 0190] Fig. 18, describe a flowchart of the method performs by a UE), comprising: 
Generating information bits of uplink control information (UCI) ([Para. 0007, 0075, 0113-0115] the Uplink Control information (UCI) can include various types of information such as SR, ACK/NACK, CQI, PMI, and RI. A UE may need to feedback ACK/NACK and CQI on a PUCCH of a subframe. When simultaneous transmission is enabled, 1-bit or 2-bit ACK/NACK information and CQI bits needs to be multiplexed in a subframe (i.e., generating UCI bits for feedback)
Fig. 7 shows an example of ACK/NACK symbol (UCI information) using inverse fast Fourier transform (IFFT) modulation to generate information bits (e.g., 1-bit or 2-bit ACK/NACK information);
Encoding the information bits using a code to generate coded bits ([Para. 0116, 0148] describes ACK/NACK bits and CQI bits are subjected to BPSK/QPSK modulation to generate coded bits, encode as a binary ‘1’ or ‘0’. Fig. 13 shows a modulation symbol sequence {d1, d2, . . . } is spread in a time domain by applying a block spreading code to generate bit stream); assigning different groups of the coded bits to different segments of the at least two segments to ensure an integer number of coded bits are allocated to each of the at least two segments ([Para. 0161-0163] if a sum of UCI bit stream (coded bits) exceeds 11 bits. In this case, segmenting is used. Fig. 15 shows assigning ACK/NACK (A/N) coded bits and CSI coded bits into 2 segments), the assigning comprising: 

allocating the coded bits other than the excluded one or more of the coded bits equally to the at least two segments
 ([Para. 0151, 0162-0164] if a UCI bit stream (i.e., coded bits) exceeds 11 bits, segmentation is used to generate a segmented bits stream. Fig. 15 shows  a segmentation process, where 10 bits of ACK/NACK and 10 bits of CSI is segmented equally to segment 1 and segment 2 (i.e., excluding the one or more coded bits from the UCI bit stream (i.e., coded bits) that exceeds 11 bits). Fig. 15 a segmentation process, where 10 bits of ACK/NACK and 10 bits of CSI is segmented equally to segment 1 and segment 2 without padding bits); and transmitting the UCI in the segments according to the assignment ([Para. 0166] the UCI is transmitted using each of the segments 1 and 2 through PUCCH format 3).
	Seo does not disclose setting the excluded one or more of the coded bits to predetermined values.
(Examiner notes, given claim limitations their broadest reasonable interpretation consistent with the specification [0105]. See MPEP § 2111.01. The examiner interprets 
Rahman teaches setting the excluded one or more of the coded bits (i.e., padding bits) to predetermined values ([Para. 0379] describes the excluded padding bits is set as zero padding bits. [Para. 0119-0120] describes UCI information including CQI, RI and PMI are jointly encoded to form a codeword into fixed size segment 1, 2 and segment 3 for reporting. [0375, 0379] in one example, because PMI and CQI payload size varies with RI/CRI, padding bits are added to RI/CRI/PMI/CQI prior to encoding to equalize the payload associated with different RI/CRI values. However, if CSI (CRI/RI/PMI/CQI) information bits can maintain into a fixed value, padding bits is not needed. Therefore, padding bit is excluded. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of segmenting coded bits of uplink control information (UCI) into at least two segments from Seo and the teaching of Polar encoding including padding bits from Rahman to improve 5G or pre-5G communication system.
	
Regarding Claim 2, the combination of Seo and Rahman, Seo further teaches wherein a number of resource elements (REs) or the coded bits other than the excluded one or more of the coded bits is divisible by a least common multiple of a possible number of the at least two segments ([Para. 0162-0164, 0303] the UCI may be transmitted up to 20 bits in PUCCH format 3. Fig. 15 shows  a segmentation process, 

Regarding Claim 4, Seo does not disclose wherein the predetermined values are zero.
Rahman teaches wherein the predetermined values are zero ([Para. 0119] padding bits may be set to zero (predetermined values)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of segmenting coded bits of uplink control information (UCI) into at least two segments from Seo and the teaching of Polar encoding including padding bits from Rahman to improve 5G or pre-5G communication system.

Regarding Claim 5, Seo does not disclose wherein one or more of the excluded bits are repeated copies of coded bits.
Rahman teaches wherein one or more of the excluded one or more of the coded bits are repeated copies of coded bits ([Para. 0379] UCI is transmitted as a single UCI without any padding (for example, zero padding) bits (i.e., excluded the padding bits which are set to zero value, which is repeated copies of NACK (encoded as a binary ‘0’ as described in Seo [0116]). Thus, the combination of Seo and Rahman teaches the excluded padding bits of zero are repeated copies of coded bits).


Regarding Claim 7, the combination of Seo and Rahman, Seo further teaches no segments of the at least two segments share a resource element (RE). ([Para. 0218-0219] describe mutually distinguished resources are used in a case of transmitting the ACK/NACK and the periodic CSI together. [Para. 0141-0142] shows an example of segmenting of channel-coded 20 bits into two segments, and mapping the first 10 bits and the last 10 bits (two segments) to different frequency resources (i.e., resource element) and are transmitted by separated significantly in a frequency domain for frequency diversity).

Regarding Claim 8, the combination of Seo and Rahman, Seo further teaches further comprising: receiving signaling, from a network entity, scheduling a number of resource elements (REs) so that a number of the coded bits other than the excluded one or more of the coded bits is divisible by a number of segments ([Para. 0072, 0115, 0151, 0162-0164, 0190-0193, 0303] A physical uplink control channel (PUCCH) for carrying uplink control information (UCI) is allocated to the UE. UE receives specific higher layer signaling from a Base station (BS) scheduler scheduling PUCCH RB in a subframe that permits simultaneous transmission of the CQI and the ACK/NACK (UCI 

Regarding Claim 9, the combination of Seo and Rahman, Seo further teaches further comprising: receiving signaling, from a network entity, scheduling a number of resource elements (REs) such that the number of REs is divisible by a number of the at least two segments ([Para. 0072-0074, 0162-0164, 0175, 0182] A physical uplink control channel (PUCCH) for carrying uplink control information (UCI) is allocated to the UE. UE receives specific higher layer signaling from a Base station (BS) scheduler scheduling PUCCH RB in a subframe that permits simultaneous transmission of the CQI and the ACK/NACK (UCI bits). The UCI bit stream of ACK/NACK and CSI that without the padding bits is equally segmented (divisible) to two segments:  the segment 1 and segment 2 as shown in Fig. 15).

Regarding Claim 10, the combination of Seo and Rahman, Seo further teaches wherein the assigning further comprises: excluding one or more resource elements (REs) from segmentation ([Para. 0151, 0154, 0159] if periodic CQI and multiple ACK/NACK  transmission is required, the PUSCH resource is excluded from segmentation, and only PUCCH resource, such as PUCCH format 3 is segmented from segmentation for transmitting CSI and ACK/NACK. ), setting the excluded one or more REs to the predetermined values ([Para. 0144] Table 4 shows the number of PUSCH 

Regarding Claim 11, the combination of Seo and Rahman, Seo further teaches wherein one or more of the excluded one or more REs are repeated copies of at least one of the REs (Fig. 5, shows in a carrier aggregation system, the UL resources including PUSCH resources are repeated copies of the PDCCH resources). 

Regarding Claim 12, Seo teaches a method for wireless communications by a network entity ([Para. 0062] in s wireless communication system a base station (BS) performs DL transmission and a UE performs UL transmission), comprising: taking actions to ensure an integer number of coded bits, the coded bits generated by encoding information bits of uplink control information (UCI) from a user equipment (UE) are assigned to at least two segments ([Para. 0115-0116, 0148-0149, 0151, 0163, 0166-0167, 0175] The higher layer signaling from the BS can configure a UE to use a PUCCH format for ACK/NACK feedback and periodic CSI transmission to conform to the number of coded bits of the PUCCH format 3. Fig. 13 shows the UE modulates UCI symbol sequence {d1, d2, . . . } by applying a block spreading code to generate coded bit stream.  [Para. 0161-0163] describe if a sum of UCI bit stream (coded bits) exceeds 
the taking actions comprising: excluding one or more of the coded bits from segmentation ([Para. 0151, 0161-0163]) describe each of segment 1 and segment 2 is less than or equal to 11 bits. if a UCI bit stream (i.e., coded bits) exceeds 11 bits. In this case, one or more of the coded bits are excluded from segmentation to ensure each of a segments 1 and 2 is less than or equal to 11 bits to conform to the number of coded bits of the PUCCH format 3 as shown in Figs. 14, 15 and 17);
allocating the coded bits other than the excluded one or more of the coded bits equally to the at least two segments ([Para. 0151, 0162-0164] if a UCI bit stream (i.e., coded bits) exceeds 11 bits, segmentation is used to generate a segmented bits stream. Fig. 15 shows  a segmentation process, where 10 bits of ACK/NACK and 10 bits of CSI is segmented equally to segment 1 and segment 2 (i.e., excluding the one or more coded bits from the UCI bit stream (i.e., coded bits) that exceeds 11 bits.); 
and receiving the UCI in the segments according to the assignment. ([Para. 0166-0167, 0193, 0297, 0342] BS including RF unit 130 for receiving UCI feedback for example PUCCH format 3 from the UE by the assignment of segments 1 and 2 as shown in Fig. 14 [0151]).
Seo does not disclose setting the excluded one or more of the coded bits (i.e., padding bits) to predetermined values.
Rahman teaches setting the excluded one or more of the coded bits (i.e., padding bits) to predetermined values ([Para. 0379] describes the excluded padding bits 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of segmenting coded bits of uplink control information (UCI) into at least two segments from Seo and the teaching of Polar encoding including padding bits from Rahman to improve 5G or pre-5G communication system.

Regarding Claim 14, Seo does not disclose wherein the predetermined values are zero.
Rahman teaches wherein the predetermined values are zero ([Para. 0119] padding bits may be set to zero (predetermined values)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of segmenting coded bits of uplink control information (UCI) into at least two segments from Seo and the teaching of Polar encoding including padding bits from Rahman to improve 5G or pre-5G communication system.
Regarding Claim 15, the combination of Seo and Rahman, Seo further teaches wherein a number of resource elements (REs) or the coded bits other than the excluded one or more of the coded bits is divisible by a least a common multiple of a possible number of the at least two segments. ([Para. 0162-0164, 0303] the UCI may be transmitted up to 20 bits in PUCCH format 3. Fig. 15 shows  a segmentation process, where 10 bits of ACK/NACK and 10 bits of CSI is segmented equally to segment 1 and segment 2 without padding bits).

Regarding Claim 17, the combination of Seo and Rahman, Seo further teaches wherein no segments of the at least two segments share a resource element (RE) ([Para. 0218-0219] describe mutually distinguished resources are used in a case of transmitting the ACK/NACK and the periodic CSI together. [Para. 0141-0142] shows an example of segmenting of channel-coded 20 bits into two segments, and mapping the first 10 bits and the last 10 bits (two segments) to different frequency resources (i.e., resource element) and are transmitted by separated significantly in a frequency domain for frequency diversity).

Regarding Claim 18, the combination of Seo and Rahman, Seo further teaches further comprising: scheduling the UE with a number of resource elements (REs) so that a number of the coded bits other than the excluded one or more of the coded bits is divisible by a number of the at least two segments. ([Para. 0074, 0115, 0151, 0162-0164, 0190-0193] The PUCCH for one UE is allocated in an RB pair in a subframe for 

Regarding Claim 19, the combination of Seo and Rahman, Seo further teaches further comprising: scheduling the UE with a number of resource elements (REs) such that that the number of REs is divisible by a number of the at least two segments ([Para. 0166, 0218-0219] receives from the higher layer configuring PUCCH format 3 resource for ACK and CSI feedback, Fig. 20, the RRC signal assigns the plurality resources 1st resource and the 2nd resource, and ARI indicate the PUCCH format 3 resource, so that if a UCI bit stream exceeds 11 bits, segmentation is used to generate a segmented bit stream (called a segment). In this case, each of a segment 1 and a segment 2 as shown in Fig. 15 [0161]).

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Seo in view of Rahman, Seo further teaches an apparatus for wireless communications by a user equipment (UE), comprising: means for ([Para. 0343] Fig. 26, A UE 200 includes a processor 210, a memory 220, and a radio frequency (RF) unit 230. The processor 210 is coupled to the 

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 8. Seo further teaches means for receiving signaling ([Para. 0343] Fig. 26, A UE 200 includes a processor 210, a memory 220, and a radio frequency (RF) unit 230. The RF unit 230 is coupled to the processor 210, for receives a radio signal to implements the proposed functions, procedures, and/or methods).

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 9. Seo further teaches means for receiving signaling ([Para. 0343] Fig. 26, A UE 200 includes a processor 210, a memory 220, and a radio frequency (RF) unit 230. The RF unit 230 is coupled to the processor 210, for receives a radio signal to implements the proposed functions, procedures, and/or methods).

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 12 as being unpatentable over Seo in view of Rahman, Seo further teaches a apparatus for wireless communications by a network entity, comprising: means for ([Para. 0341-0342] Fig. 26, A BS 100 includes a processor 110, a memory 120, and a radio frequency (RF) unit 130. The processor 110 implements the proposed functions, procedures, and/or methods).

Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 15.

Regarding Claim 30, the combination of Seo and Rahman, Seo further teaches further comprising: means for ([Para. 0341-0342] Fig. 26, A BS 100 includes a processor 110, a memory 120, and a radio frequency (RF) unit 130. The processor 110 implements the proposed functions, procedures, and/or methods) ensuring that no segments of the at least two segments share a resource element (RE) ([Para. 0218-0219] describe the higher layer signal indicates mutually distinguished resources are used in a case of transmitting the ACK/NACK and the periodic CSI together. [Para. 0141-0142] shows an example of segmenting of channel-coded 20 bits into two segments, and mapping the first 10 bits and the last 10 bits (two segments) to different .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2018/0034587, Kim et al. disclose Method for performing polar coding and apparatus therefor.
US2017/0041103, Maattanen et al. disclose Short PUCCH in Uplink sPUCCH.
US2017/0374656, Kim et al. disclose Method and apparatus for allocating resource in wireless communication system

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413